                     UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA

HAROLD HARTER,                       )              3:18-cv-00048-RCJ-WGC
                                     )
                        Plaintiff,   )              MINUTES OF THE COURT
        vs.                          )
                                     )              January 31, 2020
JOHN DIMURO, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER           REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Enlargement of Time to Conduct Discovery on
Defendant Michele Cowee (ECF No. 66). Plaintiff requests an additional sixty (60) days in which
to conduct discovery as to Defendant Michele Cowee.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Enlargement of Time to Conduct
Discovery on Defendant Michele Cowee (ECF No. 66) is GRANTED. The court establishes the
following deadlines relative to the Scheduling Order:

       Discovery Cut-Off as to Defendant Michele Cowee only : March 31, 2020
       Dispositive Motion Deadline as to all parties:         April 30, 2020
       Joint Pretrial Order:                                  June 1, 2020. If a dispositive
                                                              motion is filed, the Joint
                                                              Pretrial Order shall be due
                                                              thirty (30) days after a
                                                              decision on the dispositive
                                                              motion.

                                           DEBRA K. KEMPI, CLERK

                                           By:         /s/______________________
                                                   Deputy Clerk
